Citation Nr: 0715693	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

    Entitlement to service connection for residuals of bilateral 
knee injuries.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from to December 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

A bilateral knee disability is not attributable to service 
nor was arthritis of the knees manifest within one year of 
separation.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c) (2006).  

In the present case, the issue on appeal arises from a claim 
for service connection for a bilateral knee condition.  The 
Board notes that the veteran's claim was received in March 
2003.  In April 2003, prior to its adjudication of this 
claim, the AOJ provided notice to the claimant regarding the 
VA's duty to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was instructed 
to "send any medical evidence you have," and he was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the April 2003 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The Board notes that efforts were made to obtain the 
veteran's service medical records.  VA ordered a special 
search for the veteran's service medical records in October 
2002.  However, no records pertaining to the veteran were 
located.  In July 2004, the RO made a formal finding that the 
service medical records were unavailable.  Because his 
service medical records were not recovered, the veteran was 
entitled to submit alternate sources of evidence.  In August 
2004, VA provided the veteran with an additional amount of 
time to submit any evidence in his possession pertaining to 
his claim.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  The claimant has had 
sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.

Additional efforts to assist the veteran in accordance with 
the VCAA, beyond a continued search for the veteran's service 
medical records, would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Background and Evidence

In August 2002, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received.  The veteran claimed 
that several disabilities were service related.  However, he 
did not mention any knee complaints.  The veteran filed a 
claim of service connection for bilateral knee disability in 
March 2003, over three decades after he was separated from 
service.  During the intervening time, the record contains no 
medical evidence of any complaints, findings, treatment or 
diagnosis of bilateral knee problems and the veteran 
indicates that there is no such evidence.  The veteran did 
not submit any evidence to demonstrate any knee disease or 
injury during service or of manifestations of arthritis 
within one year of service.  

The RO denied the veteran's claim in January 2004 due to lack 
of medical evidence establishing a current disability, the 
lack of evidence of a knee disability in service or within 
one year thereafter, and the subsequent lack of a medical 
nexus between an in-service injury and a current condition.

During the pendency of his appeal, VA outpatient reports from 
the Muskogee VAMC were received.  In March 2004, the reports 
indicate a preliminary finding of degenerative joint disease 
(DJD) as the cause of the veteran's "chronic knee pain."  
In April 2004, following a bilateral knee evaluation, 
"moderate to advanced osteoarthritis, slightly greater on 
the right than the left," was noted.  Following a review of 
the veteran's x-rays, steroid injections were administered.  
The examiner discussed other pain management options with the 
veteran, including cold therapy, heat therapy, imagery, deep 
breathing, and massage.  

Law and Regulations

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006)

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  When the 
positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

When a veteran's service records are unavailable, VA's duty 
to assist, the duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  The Board's analysis of the veteran's 
claim has been undertaken with this duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, this duty increases 
the Board's obligation to evaluate and discuss all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Discussion and Analysis

The Board does not dispute the existence of a current 
bilateral knee disorder.  The veteran was diagnosed with 
bilateral osteoarthritis of the knees in April 2004.  
However, despite VA's notifications to the veteran requesting 
additional information, the veteran has not provided any 
additional information regarding the claimed bilateral knee 
disorder.  Although the veteran is acknowledged to be a 
combat veteran (see 38 U.S.C.A. § 1154(b) (West 2002)), he 
has not provided any specific information regarding how he 
injured his knees, what complaints he had during service, 
what treatment he had during service, or of any inservice 
diagnoses.  The veteran told the VA examiner that he had had 
bilateral knee pain for a long time, since he returned from 
Vietnam.  However, he has not provided any other specific 
information.  

Further, there is no competent medical evidence of a 
bilateral knee disorder prior to 2004.  The veteran has not 
submitted any evidence to demonstrate a knee disorder during 
service, or within one year of service, nor does the record 
otherwise establish such.  Further, he has not submitted any 
evidence demonstrating a continuity of symptoms since 
separation from active duty in September 1971.  Although the 
veteran reported knee pain since service to a VA examiner in 
2004, he did not claim any knee problems on his 2002 VA Form 
21-526.  Further, his March 2003 claim, as well as his March 
2004 notice of disagreement, are both silent as to any 
possible link to his military career.

Although VA was unable to locate the veteran's service 
medical records, the complete absence of evidence, to support 
a link between the veteran's current condition and a knee 
condition while in service, constitutes negative evidence 
tending to disprove the claim that the veteran suffered from 
knee injuries in service which resulted in chronic disability 
or persistent symptoms thereafter.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

In sum, post-service, there is no medical record of knee pain 
or injury for over 32 years after separation from active 
service.  The record does not contain competent evidence of 
disease or injury of the knees which is attributable to 
service, or of the manifestation of arthritis within the one 
year presumptive period.  In the absence of a link to 
service, his claim of service connection for a bilateral knee 
disability is denied.

Despite the fact that VA has a heightened duty to assist the 
veteran due to the absence of his service medical records, 
the preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  


ORDER

Service connection for a bilateral knee disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


